DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
        Drawings
Applicant’s drawings filed on 04/02/2020 have been inspected and are in compliance with MPEP 608.02.
     Specification
Applicant’s specification filed on 04/02/2020 has been inspected and is in compliance with MPEP 608.01.
Terminal Disclaimer
The terminal disclaimer filed on 04/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10, 630,650 has been reviewed and is accepted. The terminal disclaimer has been recorded.
 				      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 04/05/2021.


1.	(Currently Amended) A secure messaging system 
at least one hardware processor configured to execute instructions stored in memory, 
	a data retention system and a predictive analytics system;
	a web services layer providing access to the data retention and predictive analytics systems;
	an application server layer that: 
		provides a user-facing application that accesses the data retention and predictive analytics systems through the web services layer; and 
		performs processing based on user interaction with a goal-based planning application; and
	a batching service, wherein the application server layer transmits a request to the web services layer for data and a time required for updating or retrieving the data meets or exceeds a threshold, the request processed by the batching service such that the user can continue to use the user-facing application without disruption.
2.	(Original) The secure messaging system of claim 1, further comprising the data retention system and the predictive analytics system are both in secure isolation from a remainder of the secure messaging system.
3.	(Original) The secure messaging system of claim 1, further comprising the web services layer providing access to the data retention and predictive analytics system providing a goal-based planning application.
4.	(Original) The secure messaging system of claim 1, further comprising the user-facing application being secured through use of a security token cached on a web browser that provides the user-facing application.
5.	(Original) The secure messaging system of claim 1, further comprising the application server layer performing asynchronous processing.
6.	(Original) The secure messaging system of claim 1, further comprising the goal-based planning application processing data from a plurality of user accounts.
7.	(Original) The secure messaging system of claim 1, wherein the application server layer transmits a time required for updating or retrieving the data that meets or exceeds a threshold.

9.	(Currently Amended) A method, comprising:
	providing, by an application server layer, a user-facing application that accesses a data retention system and a predictive analytics system through a web services layer; 
	providing a batching service; 
	transmitting, by the application server layer, a request to the web services layer for data;
	transparently processing, by the batching service, the request and a time required for updating or retrieving the data meets or exceeds a threshold, the request being processed by the batching service transparently to a user such that the user can continue to use the user-facing application without disruption; and
performing processing based on user interaction with a goal-based planning application.
10.	(Original) The method of claim 9, further comprising the user-facing application being secured through use of a security token cached on a web browser that provides the user-facing application.

12.	(Original) The method of claim 9, further comprising the application server layer transmitting a time required for updating or retrieving the data that meets or exceeds a threshold.
13.	(Original) The method of claim 9, further comprising transparently processing, by the batching service, the request such that the user can continue to use the user-facing application without latency caused by processing the request affecting the user-facing application.
14.	(Original) The method of claim 9, further comprising the application server layer performing asynchronous processing.
15.	(Original) The method of claim 9, further comprising performing processing based on user interaction with the goal-based planning application of the predictive analytics system that processes data from a plurality of user accounts.
16.	(Currently Amended) A secure messaging system configured to utilize at least one processor to execute instructions stored in memory, the system comprising: 
a data retention system; 
a web services layer providing access to the data retention system;
a goal-based planning application or service that provides predictive analytics; 

provides a user-facing application; and 
performs processing based on user interaction with the goal-based planning application; and
a batching service, wherein a request from the application server layer to the web services layer for data and a time required for updating or retrieving the data meets or exceeds a threshold is processed by the batching service transparently to a user such that the user can continue to use the user-facing application without disruption.
17.	(Original) The secure messaging system of claim 16, further comprising the data retention system being in secure isolation from a remainder of the secure messaging system.
18.	(Original) The secure messaging system of claim 16, further comprising the user-facing application being secured through use of a security token cached on a web browser that provides the user-facing application.
19.	(Original) The secure messaging system of claim 16, further comprising the application server layer performing asynchronous processing.
20.	(Original) The secure messaging system of claim 16, further comprising the request processed by the batching service transparently to a user such that the user can continue to use the user-facing application without disruption.

				     Allowable Subject Matter
Claims 1-20 are allowed.

Reason for allowance
The claims of the instant application are substantially similar to the claimed invention of apparent application 15/796613, now patent no. 10,630,650. The claimed invention is not taught by the prior art of record. The examiner's reasons for allowance as articulated in the notice of allowance mailed on 12/10/2019 for parent application 15/796613 are adopted as the basis of allowance over the prior art listed in that application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493